Title: To George Washington from Gardoqui, 9 November 1787
From: Gardoqui, Diego Maria de
To: Washington, George



My dear Sir
New York 9th Novre 1787.

Under the 29th Octre I did myself the honor to write you candidly upon a subjectt to which beg your reference.
Since that time nothing new has occurr’d upon it, but haveing the wish’d for oportunity to renew my respectts by my good freind Colln. H. Lee, I gladly embrace it requesting you wou’d accept & give a place in your Library to the last Spanish Edition of Don Quixote which I recolectt to have hear’d you say at Dr Franklin’s that you had never seen it.
I cou’d have wish’d it was in English for your particular entertainment, but it being reckoned the very best Edition of that celebrated work & one in which every thing has been manufacture in Spain induces me to request your acceptance.
Permitt me to repeatt my humble respectts to your worthy Lady & to conclude with my sincere wishes for the pleasure of haveing you nearer subscriving myself in the mean time My Dear General Your most obedt & very humble servt

James Gardoqui

